Appeal from a judgment of the Supreme Court at Trial Term, entered in Schenectady County upon a jury verdict of no cause of action in favor of respondent, and from an order of the court which denied appellants’ motion to set aside the verdict. The appellants seek to recover damages for personal injuries and property damage resulting from a fire and explosion in their house. They claim that the verdict was against the weight of the evidence and that the trial court committed reverisble error in admitting exhibits M and N, diagrams of tests made by respondent’s crews. The evidence raised factual questions as to whether the explosion originated from methane gas escaping from the well in the cellar, gas lines under the control of the appellants or from respondent’s gas service lines. The jury’s verdict was supported by the evidence presented. Exhibits M and N mapped the locations and results of *1030bar hole tests made the day after the fire by respondent’s employees to determine if the main or lateral gas lines evidenced any leaks, The information on the exhibits was corroborated by the testimony of witnesses Jesmain, De Luccia, Clonen and George. Under the circumstances, the receipt of the exhibits in evidence is not grounds for reversal (CPLR 2002). Judgment and order affirmed, without costs. Staley, Jr., J. P., Greenblott, Cooke, Sweeney and Simons, JJ., concur.